Name: Commission Regulation (EEC) No 1450/88 of 27 May 1988 on duties applicable in the Community as constituted at 31 December 1985 to iceberg lettuce from Spain and Portugal
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  plant product
 Date Published: nan

 28 . 5. 88 Official Journal of the European Communities No L 132/25 t ­ COMMISSION REGULATION (EEC) No 1450/88 of 27 May 1988 on duties applicable in the Community as constituted at 31 December 1985 to iceberg lettuce from Spain and Portugal Spain and Portugal should accordingly be reduced at a faster rate than originally laid down and for the periods 1 July to 30 September in 1988 and 1989 ; Whereas the measures provided for in -this Regulation are in accordance with the opinion of the management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular points (b) of the first subpara ­ graphs of Articles 75 (4) and 243 (4), Whereas Council Regulation (EEC) No 4161 /87 (') determines the basic duties to be used in the Community as constituted at 31 December 1985 for the calculation of the successive reductions provided for by the Act of Accession ; Whereas the marketing of crisp head cabbage lettuce (Lactuca sativa L. var. capitata) (iceberg) from Spain and Portugal should be promoted in the Community as constituted at 31 December 1985 ; whereas the customs duty applicable in the Community as constituted at 31 December 1985 for the said products meeting the conditions laid down in Article 9 (2) of the Treaty in HAS ADOPTED THIS REGULATION : Article 1 For crisp head cabbage lettuce (Lactuca sativa L. var. capitata) (iceberg) covered by CN code ex 0705 11 10 from Spain and Portugal meeting the conditions laid down in Article 9 (2) of the Treaty, the customs duty applicable in the Community as constituted at 31 December 1985 is hereby reduced to : Period Spain Portugal 1 July to 30 September 1988 9,4 % + minimum 1,7 ECU/100 kg net 9,4 % + minimum 1,6 ECU/ ltfO kg net 1 July to 30 September 1989 8,2 % + minimum - 1,5 ECU/100 kg net 8.2 % + minimum 1.3 ECU/100 kg net Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 395, 31 . 12 . 1987, p. 1 .